Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 2/3/2022 has been entered. Claims 1-20 remain pending in this application. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael A. Rasmussen on 3/4/2022.
The application has been amended as follows: 
Claims 13-20 have been cancelled.
In claim 1 page 1, line 3, after “received within the outer housing and extending” ---laterally--- has been inserted.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1 Eichman et al. (US 5,399,089), the closest prior art of record, discloses an oral irrigator assembly comprising a base unit with an outer housing, a tube nest received 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./Examiner, Art Unit 3785

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799